El Juez Asociado Señor Pérez Pimentel
emitió la opinión del Tribunal.
El demandado en el caso del epígrafe apeló de una sen-tencia que le condenó a pasar una pensión alimenticia de $50 mensuales a su hija Áurea Esther de Jesús, más $200 para honorarios de abogado. (1)
Sostiene el apelante que las sentencias dictadas por el tribunal a quo “no están sostenidas por la prueba, y son contrarias a derecho, tanto en su pronunciamiento declarando probada la paternidad, como en sus disposiciones económicas”. El señalamiento carece de méritos. La prueba sobre la paternidad de la niña demandante fué conflictiva. El tribunal a quo resolvió el conflicto en contra del demandado y concluyó que éste es el padre de la niña. Contrario a lo que sostiene el apelante, el récord demuestra que la prueba es suficiente para establecer la paternidad. No ocurre aquí como en el caso de Pueblo v. Cáceres, 65 D.P.R. 368, donde la madre nunca especificó, ni aun aproximadamente, la fecha en que tuvieron lugar las alegadas relaciones sexuales con el allí acusado. Aquí la madre de la menor demandante declaró que conoció al demandado-apelante en el año 1938; que éste la enamoró y tuvo dos años de amistad *243con él, siendo ella una niña, sin haber tenido nunca relacio-nes sexuales con ningún hombre; que después de esos dos años de amistad fué que tuvo relaciones sexuales con el demandado y que a consecuencia de esas relaciones quedó embarazada allá para octubre o noviembre de 1941, naciendo de ese embarazo la niña demandante en 5 de julio de 1942; que para la fecha en que quedó embarazada no tuvo rela-ciones sexuales con ningún otro hombre que no fuera el demandado.
Un simple cálculo matemático demuestra que desde la fecha del embarazo de la madre de la demandante y hasta el alumbramiento de dicha niña hay menos de 300 días. La fecha exacta del último coito no es imprescindible para dejar establecida la paternidad. Véase Díaz v. Hernández, 75 D.P.R. 514, 522-523.
En cuanto a la razonabilidad de la pensión fijada en la sentencia apelada, basta decir que hubo prueba al efecto de que el demandado (1) tiene ingresos mensuales por más de $1,000; (2) es dueño de dos inmuebles ubicados en el pueblo de Yauco; (3) es dueño de dos vehículos de motor; (4)es socio del Casino de Yauco y sostiene a su hija legí-tima en una escuela privada, y (5) es dueño de una mueble-ría y se dedica al negocio de muebles.
En los autos existe pues, suficiente evidencia para soste-ner la sentencia dictada por el tribunal a quo y no la alte-raremos en apelación. Palmer v. Barreras, 73 D.P.R. 278; Sierra v. Morales, 72 D.P.R. 693; Santos v. Berdecía, 73 D.P.R. 766; Valera v. Fuentes, 70 D.P.R. 879; Regla 52 de las de Enjuiciamiento Civil.
En la discusión del segundo error el apelante arguye que la “sentencia enmendada” (2?- sentencia), haciendo retroactivo el pago de la pensión alimenticia a la fecha de la interposición de la demanda, es nula por haberse emitido con posterioridad a la radicación del escrito de apelación. La apelada sostiene, en contrario, la validez de dicha sentencia *244fundándose en que la apelación se interpuso después de haberse radicado por las partes sendas mociones de recon-sideración de sentencia. (2) Es innecesario entrar a consi-derar la cuestión respecto al efecto de la radicación de las mociones de reconsideración. La razón es que la primera sentencia, aun cuando no dispusiera expresamente el pago retroactivo de la pensión, tenía ese efecto. Ello es así por-que el pago de la pensión debe efectuarse, por disposición expresa de la ley, desde la fecha de la interposición de la demanda. Art. 147 del Código Civil [31 L.P.R.A., sec. 566].(3)
En las sentencias que se dicten en casos de alimentos es imperativa una disposición a ese efecto. (4) Habiendo la primera sentencia condenado al demandado a pasar una pensión alimenticia a la demandante de $50 mensuales, sin ningún otro pronunciamiento respecto al tiempo en que debe-ría comenzarse a cumplir la obligación, la disposición legal al efecto de que los alimentos se abonarán desde la inter-posición de la demanda, debe considerarse como formando *245parte integrante de la dicha sentencia. Véase Padilla v. Vidal, 71 D.P.R. 517, 526-527; Sierra, Comisionado v. Blondet, 70 D.P.R. 214.
Finalmente diremos que aunque en la propia sentencia de alimentos se establezca por vez primera la paternidad, los alimentos se abonarán, conform,e lo dispone el art. 147 del Código Civil, desde la fecha de la la interposición de la demanda. Ratificamos ahora lo que resolvimos per curiam en Irlanda v. Carro, sentencia de 11 de marzo de 1954.
Por las razones expuestas debe confirmarse la sentencia apelada.
El Juez Asociado Sr. Hernández Matos no intervino.

 La sentencia original fué dictada en 9 de agosto de 1956 y no proveía para el pago de las pensiones a partir de la radicación de la demanda. Posteriormente el tribunal a quo, a solicitud de la deman-dante, dictó una sentencia enmendada ordenando el pago de la pensión a partir de la interposición de la demanda. El demandado apeló de ambas sentencias.


 Las mociones de reconsideración no fueron incluidas en el legajo de sentencia pero la apelada acompañó a su alegato copias certificadas de las mismas.


 Dicho artículo dispone:
“5 566. Cuándo será exigible la obligación de suministrar alimentos; cuándo debe verificarse el pago:
“La obligación de dar alimentos será exigible desde que los nece-sitare para subsistir la persona que tuviere derecho a percibirlos; pero no se abonarán sino desde la fecha en que se interponga la demanda.
“Se verificará el pago por meses anticipados, y, cuando fallezca el alimentista, sus herederos no serán obligados a devolver lo que éste hu-biese recibido anticipadamente. — Código Civil, 1930, art. 147.”


 Véase la sentencia del Tribunal Supremo de España de 21 de junio de 1935 donde se resuelve que es erróneo el fallo que condena al alimen-tante a pasar alimentos al alimentista que no concreta la fecha desde la cual debe aquél empezar a cumplir tal obligación, limitándose “a facul-tarle para que en lo sucesivo la cumpla recibiendo y manteniendo en su casa al alimentista”, ya que no hace declaración alguna sobre los alimen-tos correspondientes al tiempo comprendido entre la fecha de la' demanda y la de la sentencia.